PRENDERGAST, J.
Appellant was convicted for keeping a bawdyhouse, and her punishment fixed as prescribed by law.
There is indexed in the record what is stated to be a statement of facts and three bills of exception.. Neither' of these documents were approved by the trial judge; hence the motion of the Assistant Attorney General to strike but these documents, is granted, and they will not be considered. There is no question raised that can be considered in the absence of a statement of facts.
The judgment will be affirmed.